DETAILED ACTION
This Office Action is in response to Application filed April 14, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species 2 drawn to the embodiment shown in Fig. 6 of current application, and Subspecies II drawn to the embodiment shown in Fig. 5 of current application, claims 9-16, in the reply filed on October 26, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both the InAlN BARRIER LAYER in Fig. 5 and the GaN CAP LAYER in Fig. 6 of current application, and reference character “18” has been used to designate both the InAlN BARRIER LAYER in Fig. 6 and the GaN CAP LAYER in Fig. 5 of current application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 

Claim Objections
Claim 9 is objected to because of the following informalities: the phrase “using x” should be deleted on line 7, because it appears to be an incomplete phrase such as “using x as an In content”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 9, it is not clear what the limitation “the x being a smaller value at a position closer to the cap layer” recited on line 8 refers to, because it is not clear whether the x is of the smallest value of x of the InxGa1-xN at the position closest to the cap layer, the x is of a smaller value of x of the InxGa1-xN than a certain value of x of the InxGa1-xN at the position closer to the cap layer, or the x is of a smaller value at the position closer to the cap 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ahn (US 2010/0270591)
Regarding claims 9 and 16, Ahn discloses a semiconductor device (Fig. 1), comprising: a substrate (110); a channel layer (140) formed over the substrate; a barrier layer (135) of InAIN or InAlGaN (InAlN in [0031]) formed over the channel layer; a transition layer (150) of InGaN (InGaN in [0032]) formed on the barrier layer; a cap layer (160) formed by GaN (GaN in [0033]) on the transition layer; wherein a composition of the transition layer is represented by InxGa1-xN using x, the x being greater than 0 and smaller than 1, the x being a smaller value at a position closer to the cap layer than a certain but unspecified value as discussed above under 35 USC 112(b) rejection (claim 9), comprising: a gate electrode (176) provided on the cap layer (160); a source electrode (172) provided on the cap layer; and a drain electrode (174) provided on the cap layer (160); wherein a band gap of the barrier layer .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2010/0270591).  The teachings of Ahn are discussed above.
Regarding claims 13 and 14, Ahn differs from the claimed invention by not showing that a C concentration in the cap layer is 5x1016[cm-3] or lower (claim 13), and a C concentration in the transition layer is 1x1017[cm-3] or lower (claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the C concentration in the cap layer and transition layer can respectively be in the claimed ranges, because the C concentration in the cap layer and transition layer can be construed as a density of an unwanted C impurity, which should be lowered to obtain a high quality cap layer and transition layer for a good ohmic contact.
Regarding claim 15, Ahn differs from the claimed invention by not showing that a film thickness of the transition layer is 0.5 nm or more and 3 nm or less.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the film thickness of the transition layer can be in the claimed range, because (a) the claimed film thickness of the transition layer overlaps with the film thickness of the transition layer disclosed by Ahn, and (b) the film thickness of the transition layer should be controlled to optimize the quality of the GaN cap layer 160, and to improve electrical conductivity of the transition layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyoshi et al. (US 9,024,325)
Yamada (US 10,269,950)
Hill (US 10,128,364)
Sato et al. (US 2017/0133217)
Romanczyk et al. (US 11,101,397)
Laboutin et al. (US 2013/0207078)
Gu et al. (US 9,337,278)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 10, 2022